Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on May 01, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 13 were filed.
4.	A preliminary amendment was done to claims 4 – 9 on 05/01/2020. 
5.	The drawings filed on 03/12/2021 are accepted by the Examiner.
6.	 Current claims 1 – 13 are pending and they are being considered for examination.

Information Disclosure Statement
7.	The IDS document filed on 05/01/2020 is acknowledged.

Priority


Claim Interpretation under 35 U. S. C. 112(f)
9.	Claims 1 – 3 includes the term “non-volatile memory section” and claims 9 – 10 include the term “a control section”, wherein both terms are part of a solid-state imaging device as seen in Fig 3, memory element 39 corresponds to the non-volatile memory section (See [0042]) that is structured such that a drain side select transistor DST, a memory transistor MT and a source side select transistor SST are connected in series and wherein one terminal of the memory element 39 is connected to the source of the amplifying transistor 38, while the other terminal is connected to the vertical signal line 28. Additionally, the memory element 39 may also be configured in a way that a non-volatile memory transistor and each of the select transistors are provided separately, and select transistors are connected to the drain and source respectively, of the non-volatile memory transistor. Fig 11 shows an example of a possible configuration See [0092]. As for the control section, Fig 1 includes control section 14, which controls each section of the camera system 10 on the basis of operation signals from the operation section 13, which includes various operating buttons as for controlling the CMOS image sensor 11 for controls as selected by user (See [0027]) and wherein the paragraphs mentioned above are part of the printed publication of the instant application US 2021/0183925 A1 of 06/17/2021.


Allowable Subject Matter
10.	Claims 1 – 13 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
	A solid-state image sensor (Sugawa – US 2011/0085066 A1) comprising a) a pixel area in which a plurality of pixels each including a photoelectric conversion section for receiving light and producing photocharges are arranged in a two-dimensional array; and b) a memory area, which is an area separated from the pixel area and in which a burst reading memory section and a continuous reading memory section are arranged for each pixel, the burst reading memory section including a plurality of memory sections for each pixel so that output signals of one pixel in the pixel area can be held for a plurality of frames without being read to the outside, and the continuous reading memory section including each one memory section for each pixel separately from the burst reading memory section, and in which an output signal line for reading signals held in the burst reading memory section and an output signal line for reading a signal held in the continuous reading memory section are independently provided, wherein each pixel further includes: a transfer element for transferring photocharges produced in the photoelectric conversion section to a detection node for converting an electric-charge signal to a voltage signal; a buffer element for sending an output signal from the detection node to a pixel output line; and a reset element for resetting at least the photoelectric conversion section and the detection node.

	A solid-state imaging device (Nakai – US 6,784,933 B1) comprising a semiconductor substrate; a nonvolatile memory transistor which is formed on the semiconductor substrate and which has a charge storage layer and a control gate, a photoelectric converting region being arranged below the charge storage layers and in the  semiconductor substrate, the nonvolatile memory transistor being irradiated with light to generate charges in the photoelectric converting region and to inject the charges into the charge storage layer, the charges being stored in the charge storage layer as pixel information; and at least two selecting gate transistors, each of which is formed on both sides of the nonvolatile memory transistor so as to share a diffusion layer with the nonvolatile memory transistor. 


	A solid-state imaging device (Shizukuishi – US 2010/0238310 A1 – art from the IDS) comprising a plurality of pixel portions each comprising a photoelectric conversion portion disposed in a semiconductor substrate; and a light shield layer disposed over the 
	Even though, some of the prior art teaches some features of the current application such as A solid-state image sensor comprising a) a pixel area in which a plurality of pixels each including a photoelectric conversion section for receiving light and producing photocharges are arranged in a two-dimensional array; and b) a memory area, which is an area separated from the pixel area and in which a burst reading memory section and a continuous reading memory section are arranged for each pixel, the burst reading memory section including a plurality of memory sections for each pixel (See Sugawa) or 
a pixel circuit for a global shutter of a substrate-stacked image sensor comprising one or more semiconductor chips each including; a photodiode configured to output electric charges generated through a light sensing operation; a first transfer transistor; a memory 
As for claim 1 the prior art fails to teach or to fairly suggest “solid-state imaging device provided with a pixel array in which a plurality of pixels are arranged, each pixel comprising: a photodiode; a floating diffusion; a transfer transistor connected between the photodiode and the floating diffusion; an amplifying transistor having a gate connected to the floating diffusion; and a non-volatile memory section connected between a signal output line and the amplifying transistor, wherein the non-volatile memory section includes a memory transistor connected in series with the amplifying transistor between the amplifying transistor and the signal output line, the memory transistor including a memory gate electrode and a charge storage layer, and a first select transistor connected in series with the memory transistor between the amplifying transistor and the signal output line”. As for claim 11, the prior art fails to clearly teach or to suggest a solid-state imaging device having a normal mode for an image signal of a photodiode is output; a save mode wherein the analog amount outputted by the photodiode is in a non-volatile memory section and a readout mode that reads the memory into a multi-bit digital signal and outputs a multi-bit image signals and wherein switching back to the save mode id prohibited, or alternatively, switching back to save mode to the save mode is allowed if an unlock operation is performed. As for claim 12, the prior art fails to teach or to fairly suggest “a camera system comprising: a plurality of pixels, each pixel including a a memory transistor, connected between the photodiode and the A/D conversion circuit, that stores stored information corresponding to an amount of light received by the photodiode in response to a trigger signal; and an event detector that produces the trigger signal by detecting a predetermined event.
	Regarding claim 1, Sugawa combined with Choi, Nakai, Zaitsu and Shizukuishi fails to explicitly disclose “A solid-state imaging device provided with a pixel array in which a plurality of pixels are arranged, each pixel comprising: a photodiode; a floating diffusion; a transfer transistor connected between the photodiode and the floating diffusion; an amplifying transistor having a gate connected to the floating diffusion; and a non-volatile memory section connected between a signal output line and the amplifying transistor, wherein the non-volatile memory section includes a memory transistor connected in series with the amplifying transistor between the amplifying transistor and the signal output line, the memory transistor including a memory gate electrode and a charge storage layer, and a first select transistor connected in series with the memory transistor between the amplifying transistor and the signal output line”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 10: claims 2 – 10 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On the other hand claims 2 – 10 add new limitations to claim 1, which are not taught by the prior art either. Therefore, claim 2 – 10 are allowable for the same reasons as claim 1.
A solid-state imaging device having: a normal mode in which an image signal corresponding to an amount of light received by a photodiode of a pixel is output; a save mode in which an analog amount corresponding to the amount of light received by the photodiode as stored information in a non-volatile memory section is stored in a non-volatile manner; and a readout mode in which the stored information stored in the non-volatile memory section in the save mode is converted into a multi-bit digital image signal, and the multi-bit digital image signal is output, wherein switching back to the save mode is prohibited, or alternatively, switching back to the save mode is allowed if an unlock operation is performed”. Therefore, as discussed above, claim 11 is allowable over the prior art.
Regarding claim 12, Sugawa combined with Choi, Nakai, Zaitsu and Shizukuishi fails to explicitly disclose “A camera system comprising: a plurality of pixels, each pixel including a photodiode; an A/D conversion circuit that receives an image signal from each pixel as input; a memory transistor, connected between the photodiode and the A/D conversion circuit, that stores stored information corresponding to an amount of light received by the photodiode in response to a trigger signal; and an event detector that produces the trigger signal by detecting a predetermined event”. Therefore, as discussed above, claim 12 is allowable over the prior art of record.
Claim 13 is allowable for its dependence to claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. K. Inoue, US 2021/0392288 A1 – it teaches a solid-state imaging element comprising a plurality of pixels each provided with: a comparison unit that generates a difference signal obtained by amplifying a difference between an analog pixel signal to which a predetermined coordinate is assigned and a predetermined reference signal; an addition circuit that generates an addition signal by performing analog addition of the difference signal and a difference signal regarding another coordinate adjacent to the predetermined coordinate; and a data storage unit that holds a digital signal indicating a time when a signal corresponding to the addition signal is inverted, wherein the comparison unit generates and outputs the difference signal to a predetermined internal node, and the addition circuit performs analog addition of the difference signal by connection of the internal node of each of pixels to be added among the plurality of pixels.
2. S. Sugawa et al., US 2011/0085066 A1 – it teaches a solid-state image sensor comprising: a) a pixel area in which a plurality of pixels each including a photoelectric conversion section for receiving light and producing photocharges are arranged in a two-dimensional array; and b) a memory area, which is an area separated from the pixel area and in which a burst reading memory section and a continuous reading memory section are arranged for each pixel, the burst reading memory section including a plurality of 
3. R. Kawasaki, US 2021/0329188 A1 – it teaches a solid-state imaging element comprising: a current source circuit configured to supply a predetermined constant current according to a predetermined enable signal; a pair of differential transistors configured to generate a differential amplified signal using the constant current, the differential amplified signal being obtained by amplifying a difference between an analog signal generated by a pixel circuit and a predetermined reference signal; and a digital signal generating unit configured to generate a digital signal from the differential amplified signal, wherein the current source circuit includes a current source configured to supply the constant current, and a switching element configured to open and close a path between the current source and a common node connected in common to the pair of differential transistors according to the enable signal and, wherein the pixel circuit is disposed in a predetermined light receiving chip, and the current source circuit is disposed in a predetermined circuit chip.
4. J. Choi et al., US 2015/0084098 A1 – it teaches a pixel circuit for a global shutter of a substrate-stacked image sensor, comprising one or more semiconductor chips each including: a photodiode configured to output electric charges generated through a light sensing operation; a first transfer transistor; a memory transistor; and a second transfer transistor, wherein the semiconductor chip has a structure in which the semiconductor 
5. H. Nakai, US 6,784,933 B1 – it teaches a solid-state imaging device comprising: a pixel unit 1 comprises a nonvolatile memory transistor MT, which is formed on a p-type well 12 of a semiconductor substrate 10 and which has a floating gate 14 and a control gate 16, and selecting gate transistors ST1 and ST2 which share a diffusion layer 17 with the memory transistor MT and which is formed on both sides of the memory transistor MT. The memory transistor MT has a photoelectric converting region PD in the substrate directly below the floating gate 14. By irradiating the memory transistor MT with light while a positive writing voltage is applied to the control gate 16, charges generated in the photoelectric converting region PD are injected into the floating gate 14 to be held therein, so that pixel information is stored as a threshold voltage. 
6. K. Iguchi, US 11,114,423 B2 – it teaches an image-forming element that includes a plurality of pixels and projects and displays light emitted from the pixels, the element comprising: a light emitting element which includes a light source emitting the light; and a mounting substrate on which a plurality of light emitting elements are provided on a 
7. K. Zaitsu et al., US 2014/0035619 A1 – it teaches a semiconductor integrated circuit includes nonvolatile memory areas, each includes a first nonvolatile memory transistor, a second nonvolatile memory transistor and an output line, the first nonvolatile memory transistor includes a first source diffusion region, a first drain diffusion region and a first control gate electrode, the second nonvolatile memory transistor includes a second source diffusion region, a second drain diffusion region and a second control gate electrode, the output line connected the first drain diffusion region and the second drain diffusion region, and logic transistor areas, each includes a logic transistor, the logic transistor includes a third source diffusion region, a third drain diffusion region and a first gate electrode.

9. K. Zaitsu et al., US 2014/0061765 A1 – it teaches a semiconductor integrated circuit, comprising: a plurality of transistors including a first transistor, each of the transistors being formed in a well of a first conductivity type and including: a source region of a second conductivity type disposed in the well, the second conductivity type different from the first conductivity type; a drain region of the second conductivity type disposed in the well; a channel region disposed between the source region and the drain region; a first insulating film disposed on the channel region; and a control gate electrode disposed on 
Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697